DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on July 20, 2022. Claims 1, 3-7, 9, 12-15 and 17-20 have been amended, Claims 2, 10-11, 16 and 21-22 have been canceled, and claims 23-26 have been added.  
Currently claims 1, 3-9, 12-15, 17-20 and 23-26 are pending. Claims 1 and 15 are independent.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on July 20, 2022 has been entered.

Response to Amendments
Applicant’s amendments to claims 1, 3-7, 9, 12-15 and 17-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3-9, 12-15, 17-20 and 23-26 has been maintained. 




Response to Arguments
Applicant’s arguments filed on July 20, 2022 have been considered but they are not persuasive.
 In the Remarks on page 11, Applicant’s argument with the 35 U.S.C. § 101 rejection that the amended claim as a whole integrates the alleged mental process into a practical application. For example, the amended claim recites a specific manner of  a computing system receiving data having different formats, using a characteristic of the data to determine a value of a field corresponding to a data structure representing a common data format, and causing device to output a list of notifications including a selectable user interface element that, when selected, causes a computing system to take action with respect to a first application.
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, claim 1 recites the additional elements of “a first computing system” for receiving data, “a second computing system” for executing a first application, and “a first client device” for transmitting and displaying information. The Specification discloses these additional elements at a high level of generality that “computing system comprising at least one processor and at least one computer-readable medium… (see Spec ¶ 5; Fig. 2), which are no more than generic computer components that invoked as tools to perform generic computer functions (e.g., receiving, sending, storing, displaying). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “receiving and sending data to the client devices” do not include particular technological implementations for performing these functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application.


In the Remarks on page 12, Applicant argues that the references do not teach or suggest a first computing system receiving data indicative of a task from a second computing system, causing a device [] to output a notification including a selectable user interface element that when selected causes the first computing system to take an action with respect to the first application, receiving an indication of a selection of the selectable user interface element, and modifying one or more stored records corresponding to the task. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Vibhor discloses at least a first computing device (118a), a second computing device (118n), and a client computing device (108) (see Fig. 1 and Fig. 9D). Vibhor further discloses one or more computing devices of the information management system output an alert escalation interface 800; The alert escalation interface 800 can include several windows (user interface) such as events for escalation window 802; The events for escalation window 802 enables a system administrator or other user to select (selectable) from one or more events related to an information management system 100, 300. Based on the selection of events from the events for escalation windows 802, a computing device can be configured to alert or notify one or more points of contact of equipment failures, job or task failures, performance changes, or the like (see ¶ 94-96); the client computing device 902 can access primary data 912 from the primary storage device 904; performing certain tasks to organize the primary data 912, and performing certain functions of the information management system 900 to access and modify metadata (record) within the primary data 912. Metadata generally includes information about data objects or characteristics associated with the data objects (see ¶ 155-158). 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Vibhor teaches the limitations in the form of Applicant claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 12-15, 17-20 and 23-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 3-9, 12-14, 23 and 25 are directed to a method for determining a first client device to which a task is to be provided, which falls within the statutory category of a process; and claims 15, 17-20, 24 and 26 are directed to a system comprising a processor and at least one computer-readable medium, which falls within the statutory category of a machine. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, claim 1 recites limitations of “receiving a first data and a second data, determining that a first characteristic of the first data corresponds to a first data field of a data structure, translating the first characteristic to a different format to determine a first value corresponding to the first field, determining [] a first client device, different from the first computing system and the second computing system, sending the first indication and a second indication of the second risk, causing the first client device to output a list of notifications including at least a first notification including the first indication and a second notification including the second indication, receiving a third indication of a selection of the at least one selectable user interface element”, and dependent claims 3-9, 12-14, 23 and 25 recite limitations of “determining that the first data is a message sent via a messaging application, determining the second characteristic by determining a recipient of the message, determining [] at least one additional characteristic of the first task, determining at least a third characteristic of the first task, causing the first client device to output a third indication of the third characteristic with the first indication, translating at least one of the first data or the second data into a different format, modifying a first stored record on the second computing system, and determining…”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are directed to processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components for performing generic computer functions of “receiving at least first data from a first application and second data from a second application, sending the first indication, the first indication having a same format as a second indication of the second task sent to the first client device or a second client device, the same format providing a uniform presentation of information relating to the first and second task, and causing the first client device to output (display, print)…, receiving a third indication of a selection of the at least one selectable user interface element, modifying (updating) one or more stored records corresponding to the first task, storing third data representing login credentials associated with the first client device, sending the third data, receiving the first data from the first application, and storing the identifier”. That is, other than reciting “by a first computing system”, “a first client device”, and “a second computing system” for receiving first and second data, sending the indication to the first client device, outputting a list of notifications, and storing data, nothing in the claim element precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claims encompasses a person manually determining which client device the task to be provided, the concept falls within the “mental processes” grouping. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52.  The mere nominal recitation of generic computer components for performing generic computer functions do not take the claims out of the mental processes group. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a first computing system”, “a first client device” and “a second computing system”. The Specification discloses these additional elements at a high level of generality including at least one processor and at least one computer-readable medium (see Spec ¶ 5), which are no more than generic computer components that invoked as tools to perform generic computer functions (e.g., receiving, sending, storing, displaying). Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “receiving and sending data to the client devices” do not include particular technological implementations for performing these functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a computer system” and “a first client device”. The additional elements disclosed in the Specification are recited at a high level of generality, which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. At best, the computing system may perform the steps of receiving data and sending data relating to a first task and second task to the first or second client devices. However, the function of receiving and sending (transmitting) has been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc, v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016); See Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1342, 121 USPQ2d at 1947-48 (Fed. Cir. 2017), in addition to the abstract idea, the claims recited the additional element of modifying the underlying XML document in response to modification made in the dynamic document. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1, 3-8 and 21 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims system claims–15, 17-20 and 22 parallel claims 1, 3-8 and 21 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al., (US 2019/0073254, hereinafter: Vibhor), and in view of Cruse (US 7349761 B1). 
Regarding claim 1, Vibhor discloses a method, comprising: 
receiving, by a computing system, at least first data from a first application executing on a second computing system different from the first computing system and second data from a second application, wherein the first data has a first format and is indicative of a first task, and the second data has a second format, different from the first format, and is indicative of a second task (see Fig. 2, # 202; ¶ 26-28, ¶ 56, ¶ 156-158, ¶ 170, ¶ 216, and claim 1: the information management system receiving tasks from different client computing device); 
determining that a first characteristic of the first data corresponds to a first field of a data structure representing a common data format for storing data indicative of tasks (see ¶ 157-158, ¶ 225);
determining, based at least in part on a second characteristic of the first data, a first client device, different from the first computing system and the second computing system, to which a first indication of the first task is to be provided, the first indication including a representation of the first value (see Fig. 7, # 704-708; ¶ 49-52, ¶ 89-91, ¶ 101, ¶ 141, ¶ 145, ¶ 302 and claims 2-5); and 
sending, to the first client device, the first indication and a second indication of the second task, the first indication and the second indication having a same format providing a uniform presentation of information relating to the first and second tasks (see Fig. 2, # 208; ¶ 24, ¶ 47, ¶ 59-60, ¶ 73, ¶ 337-338);
causing the first client device to output a list of notifications including at least a first notification including the first indication and a second notification including the second indication, wherein at least the first notification includes at least one selectable user interface element that, when selected, causes the first computing system to take an action with respect to the first application (see Fig. 8; ¶ 28, ¶ 69, ¶ 88, ¶ 94-96, ¶ 156-157, ¶ 225 and ¶ 370, ¶ 103-104);
receiving, by the first computing system from the first client device, a third indication of a selection of the at least one selectable user interface element (see ¶ 54-56, ¶ 60-61, ¶ 88-89, ¶ 95-96, ¶ 340); and 
in response to receiving the third indication, modifying, in one or more of the first computing system or the second computing system, one or more stored records corresponding to the first task (see ¶ 157-158, ¶ 170-172, ¶ 212).
Vibhor discloses storing a representation of primary data object or metadata differently than the original format (e.g., a compressed, encrypted, deduplicated, or other modified format) (see ¶ 184), and assemble the data and metadata into one or more files having a certain format before transferring the file to a media agent or other component (see ¶ 223).
Vibhor does not explicitly disclose the following limitations; however, Cruse in an analogous art for distributed facility management discloses
translating the first characteristics to a different format to determine a first value corresponding to the first field (see col. 2, lines 15-24: collecting data from numerous sources that are otherwise unable to intercommunicate, translating such data into a single format and providing the data to an end user in a uniform presentation form; col. 6, line 55 to col. 7, line 4); and
providing a uniform presentation of information relating to the first and second tasks (see col. 2, lines 12-20: providing a common presentation in management interface for all of the devices, and translation such data into a single format and providing the data to an end user in a uniform presentation form).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor to include teaching of Cruse in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data presentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Vibhor discloses a first computing system comprising at least one processor and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the first computing system to: 
receive at least first data from a first application executing on a second computing system different from the first computing system and second data from a second application, wherein the first data has a first format and is indicative of a first task, and the second data has a second format, different from the first format, and is indicative of a second task (see Fig. 2, # 202; ¶ 26-28, ¶ 56, ¶ 156-158, ¶ 170, ¶ 216, and claim 1: the information management system receiving tasks from different client computing device);
determine that a first characteristic of the first data corresponds to a first field of a data structure representing a common data format for storing data indicative of tasks (see ¶ 157-158, ¶ 225);
determine, based at least in part on a second characteristic of the first data, a first client device, different from the first computing system and the second computing system,  to which a first indication of the first task is to be provided, the first indication including a representation of the first value (see Fig. 7, # 704-708; ¶ 49-52, ¶ 89-91, ¶ 101, ¶ 141, ¶ 145, ¶ 302 and claims 2-5); and 
send, to the first client device, the first indication and a second indication of the second task, the first indication and the second indication having a same format providing a uniform presentation of information relating to the first and second tasks (see Fig. 2, # 208; ¶ 24, ¶ 47, ¶ 59-60, ¶ 73, ¶ 337-338);
cause the first client device to output a list of notifications including at least a first notification including the first indication and a second notification including the second indication, wherein at least the first notification includes at least one selectable user interface element that, when selected, causes the first computing system to take an action with respect to the first application (see Fig. 8; ¶ 28, ¶ 69, ¶ 88, ¶ 94-96, ¶ 156-157, ¶ 225 and ¶ 370, ¶ 103-104);
receive, from the first client device, a third indication of a selection of the at least one selectable user interface element (see ¶ 54-56, ¶ 60-61, ¶ 88-89, ¶ 95-96, ¶ 340); and 
in response to receiving the third indication, modify, in one or more of the first computing system or the second computing system, one or more stored records corresponding to the first task (see ¶ 157-158, ¶ 170-172, ¶ 212).
  
Vibhor discloses storing a representation of primary data object or metadata differently than the original format (e.g., a compressed, encrypted, deduplicated, or other modified format) (see ¶ 184).
Vibhor does not explicitly disclose the following limitation; however, Cruse in an analogous art for distributed facility management discloses
translate the first characteristics to a different format to determine a first value corresponding to the first field (see col. 2, lines 15-24: collecting data from numerous sources that are otherwise unable to intercommunicate, translating such data into a single format and providing the data to an end user in a uniform presentation form; col. 6, line 55 to col. 7, line 4); and
providing a uniform presentation of information relating to the first and second tasks (see col. 2, lines 12-20: providing a common presentation in management interface for all of the devices, and translation such data into a single format and providing the data to an end user in a uniform presentation form).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor to include teaching of Cruse in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data presentation, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3 and 17, Vibhor discloses the method/system, further comprising: 
determining that the first data is a message sent via a messaging application (see ¶ 80-81, ¶ 92, ¶ 96: e.g., Facebook, Twitter); and 
determining the second characteristic by determining a recipient of the message, the recipient being a first individual associated with the first client device (see ¶ 25, ¶ 81-82, ¶ 158).  
Regarding claims 4 and 18, Vibhor discloses the method/system, further comprising: 
determining, by the first computing system and based at least in part on information not received from the first application, at least one additional characteristic of the first task (see ¶ 72, ¶ 216, ¶ 241).  
Regarding claims 5 and 19, Vibhor discloses the method/system, further comprising: 
determining at least a third characteristic of the first task (see ¶ 56, ¶ 213, ¶ 293); and 
causing the first client device to output a third indication of the third characteristic with the first indication (see ¶ 28, ¶ 72, ¶ 81, ¶ 145).  
Regarding claims 6 and 20, Vibhor discloses the method/system, further comprising: 
determining at least a third characteristic of the first task (see ¶ 49, ¶ 291); 
causing the first client device to output a third indication of the third characteristic with the first indication (see ¶ 68, ¶ 158, ¶ 356); 
receiving, from the first client device, a response to the first indication, the response indicating a request to modify the third characteristic of the first task (see ¶ 46, ¶ 50, ¶ 84, ¶ 88, ¶ 95, ¶ 157); and 
modifying, by the first computing system, an indication of the third characteristic in the one or more stored records (see ¶ 158, ¶ 172, ¶ 247).  
Regarding claim 7, Vibhor discloses the method of claim 1, further comprising: 
activating, by the first computing system based on the third indication, a microapp, wherein the microapp modifies a first stored record on the second computing system in accordance with the third indication (see ¶ 46, ¶ 157-158, ¶ 172, ¶ 193-194, ¶ 254, and claim 18).  
Regarding claim 8, Vibhor discloses the method of claim 1, further comprising: 
storing third data representing login credentials associated with the first client device, wherein the login credentials correspond to one or more of a first individual associated with the first client device or an organization with which the first individual is affiliated (see ¶ 84, ¶ 93, ¶ 302); 
sending the third data to the first application (see ¶ 24-25, ¶ 60, ¶ 73, ¶ 78, ¶ 337 and claim 6); and 
receiving the first data from the first application subject to the first application validating the second data (see ¶ 46, ¶ 56, ¶ 61, ¶ 78, ¶ 81).  


Claims 9, 12-14, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vibhor and in view of Cruse as applied to claims 1-8 and 15-20 above, and further in view of Oplinger et al., (US 2015/0142867, hereinafter: Oplinger). 

Regarding claim 9, Vibhor discloses the method of claim 1, further comprising:
populating a second field of the first instance with a second value, the second field representing the second characteristic of the first task (see Fig. 8; ¶ 94-95, ¶ 104, ¶ 282, and claim 1); and
sending, to the first client device, a first message including the first indication and indicating assignment of the first task to a first individual (see ¶ 57-59, ¶ 80, ¶ 85-86, ¶ 102, ¶ 285).  

Vibhor discloses the work queues include jobs associated with the first and second groups of processes stored and maintained by the storage manager (see ¶ 45-47, ¶ 50-51). 
Vibhor and Cruse do not explicitly disclose the following limitations; however, Oplinger in an analogous art for application activation and reporting discloses 
determining first and second instances of the data structure for storing characteristics of the first and second tasks, respectively, wherein the first and second instances both include a same plurality of fields for storing values indicative of respective task characteristics (see Abstract; ¶ 6-10, ¶ 22-24 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor and in view of Cruse to include teaching of Oplinger in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution for organizing data structure, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


  Regarding claim 12, Vibhor discloses the method of claim 9, further comprising: 
processing the first data to determine at least the second value (see ¶ 57, ¶ 68); and 
determining, based at least in part on the second value, that the first task is to be assigned to the first individual (see ¶ 23, ¶ 56-59 and claim 1).  

Regarding claim 13, Vibhor discloses the method of claim 9, further comprising: 
determining that the first data is a second message sent via a messaging application (see ¶ 80-81, ¶ 92, ¶ 96: e.g., Facebook, Twitter); and 
determining the second characteristic by determining a recipient of the second message, the recipient being the first individual (see ¶ 25, ¶ 81-82, ¶ 157-158).

Regarding claim 14, Vibhor discloses the method of claim 9, further comprising: 
determining, by the first computing system and based at least in part on information not received from the first application, at least one additional characteristic of the first task (see ¶ 72, ¶ 141-143, ¶ 216, ¶ 241, ¶ 293). 

Regarding claim 23, Vibhor discloses the method of claim 7, further comprising: 
modifying, by the microapp, a first stored record on the second computing system (see ¶ 172, ¶ 278.  

Regarding claim 24, Vibhor discloses the first computing system of claim 15, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: 
activate, by the first computing system based on the third indication, a microapp, wherein the microapp modifies a first stored record on the second computing system in accordance with the third indication (see ¶ 46, ¶ 191-194, ¶ 337).  

Regarding claim 25, Vibhor discloses the method of claim 1, further comprising: 
determining that the first data is a message sent via a messaging application (see ¶ 80-81, ¶ 92, ¶ 96: e.g., Facebook, Twitter); 
determining the first characteristic by determining a sender of the message (see ¶ 72, ¶ 102-103, ¶ 158).
Vibhor and Cruse do not explicitly disclose the following limitations; however, Oplinger in an analogous art for application activation and reporting discloses 
determining an identifier corresponding to the sender of the message (see ¶ 26: User ID or other identification); and 
storing, in the first field of a first instance of the data structure, the identifier (see ¶ 20, ¶ 25-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor and in view of Cruse to include teaching of Oplinger in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution for organizing data structure, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26, Vibhor discloses the first computing system of claim 15, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: 
determine that the first data is a message sent via a messaging application (see ¶ 80-81, ¶ 92, ¶ 96: e.g., Facebook, Twitter); 
determine the first characteristic by determining a sender of the message (see ¶ 72, ¶ 102-103, ¶ 158).
Vibhor and Cruse do not explicitly disclose the following limitations; however, Oplinger in an analogous art for application activation and reporting discloses 
determine an identifier corresponding to the sender of the message (see ¶ 26: User ID or other identification); and 
store, in the first field of a first instance of the data structure, the identifier (see ¶ 20, ¶ 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vibhor and in view of Cruse to include teaching of Oplinger in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution for organizing data structure, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Paepe et al., (US 2015/0142503) discloses a desktop workflow management for performing and generating global task list of tasks according to respective individual task list sort criteria.
Haas et al., (US 2017/0061341) discloses a workflow management system for assigning item classification to price list and calculating crowd worker score for each of a plurality of crowd workers based on their quality and speed scores.
“Workflow Management for enterprise transformation”, by Caverlee et al., College of Computing, Georgia Institute of Technology. Information Knowledge System Management 6 (2007) 61-80. 2007. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624